DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-14 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process product claims 1 and 12 are allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: a method of manufacturing a semiconductor device, the method comprising: forming supports penetrating a well structure, the supports protruding upward from the well structure; forming a stack structure on the supports, the stack structure penetrated by holes and having an etch stop pattern disposed on a portion of a bottom surface of the stack structure facing the well structure; forming a multi-layered memory layer on a surface of an opening region including a horizontal space opened between the well structure and the stack structure and the holes; forming a channel layer on a surface on the multi-layered memory layer; forming a gap fill insulating layer on the channel layer, the gap fill insulating layer filling the opening region; and forming a slit penetrating the etch stop pattern from the stack structure, the slit separating the etch stop pattern into source gate patterns, wherein the slit is formed such that each of the source gate patterns has an inclined surface toward the slit, as specifically performed with the recited structures, in the context of the claims.
With respect to process claim 12: a method of manufacturing a semiconductor device, the method comprising: forming supports penetrating a well structure, the supports protruding upward from the well structure; forming a stack structure on the supports, the stack structure penetrated by holes and having an etch stop pattern disposed on a portion of a bottom surface of the stack structure facing the well structure; forming a multi-layered memory layer on a surface of an opening region including a horizontal space opened between the well structure and the stack structure and the holes; forming a channel layer on a surface on the multi-layered memory layer; forming a gap fill insulating layer on the channel layer, the gap fill insulating layer filling the opening region; forming a slit penetrating the etch stop pattern from the stack structure, the slit separating the etch stop pattern into source gate patterns; forming a protective layer on a sidewall of the slit; forming a first trench penetrating the multi-layered memory layer and the channel layer not blocked by the protective layer, the first trench extending to the inside of the gap fill insulating layer; forming a doped semiconductor pattern extending from the inside of the first trench to between the source gate patterns; and forming a protective pattern exposing a first part of the doped semiconductor pattern by etching the protective layer, as specifically performed with the recited structures, in the context of the claims. 
Although various prior art references (see, for example, PGPUB US 2020/0243546 to "Lee") disclose several of the limitations in the claims, these 
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814